DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al. (WO 2014/175120 A1, with English translation corresponding to US 2016/0102418 A1, both prior art of record) in view of Umeno et al. (JP 2004-091234 A, prior art of record, see IDS filed November 30, 2020, and the supplied English machine translation) and Udagawa et al. (US 2003/0162371 A1, prior art of record).
Regarding claim 2, Narushima discloses a manufacturing method of an epitaxial silicon wafer (e.g. figures 18 and 19), the epitaxial silicon wafer comprising: 
a silicon wafer doped with phosphorus as a dopant (e.g. silicon wafer 6 doped with phosphorus disclosed in ¶ [0157]); and 
an epitaxial film formed on the silicon wafer by supplying silicon atoms (as disclosed in ¶ [0159] and [0162]),
the manufacturing method comprising:
preparing the silicon wafer so that a defect density is equal to or less than 1/cm2 (e.g. as discussed at the end of ¶ [0093]); and
forming the epitaxial film on the silicon wafer (as disclosed in ¶ [0162]).
Narushima is silent with respect to explicitly disclosing evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a hillock defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is equal to or more than 1.0 m*cm, or preparing the silicon wafer having the inclination angle ranging from 0°30’ to 0°55' in a case where the electrical resistivity is less than 1.0 m*cm so that the hillock defect density is equal to or less than 1/cm2.
Umeno discloses evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is equal to or more than 1.0 m*cm (e.g. as discussed in the abstract, claim 1, ¶ [0014], ¶ [0020], [0021], [0025], [0026] and [0036], whereby when the inclination angle is 0.24° (i.e. less than 0°55”), the electrical resistivity is 4 m*cm (i.e. more than 1.0 m*cm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narushima to include evaluating in advance a relationship between an inclination angle of a *cm, since Narushima discloses forming an epitaxial silicon layer on a silicon wafer, and Umeno discloses an analogous method of forming an epitaxial layer on a silicon wafer such that the method includes evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is equal to or more than 1.0 m*cm. One would have been motivated to modify the method of Narushima in the claimed manner in order to reduce the defect density, as discussed by Umeno (e.g. Abstract and ¶ [0036]).
Udagawa discloses an silicon wafer having at most 1/cm2 of a density of a hillock defect generated thereon (e.g. ¶ [0052] discloses that there were no hillock defects formed on the single-crystal silicon wafer 101 after forming the subsequent epitaxial layer, and therefore meets the claimed limitation 2 of a density of hillock defects generated thereon. See also ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Narushima in view of Umeno such that the hillock defect density equal to or less than 1/cm2 since Narushima discloses forming a single crystal silicon wafer (e.g. ¶ [0145]), and Udagawa discloses forming a single crystal silicon wafer such that the hillock defect density equal to or less than 1/cm2. One would have been motivated to have the hillock defect density equal to or less than 1/cm2 in order to reduce internal defects, thereby enhancing electrical and structural characteristics of the wafer.

Regarding claim 3, Narushima in view of Umeno and Udagawa disclose the manufacturing method of the epitaxial silicon wafer according to claim 2, wherein the epitaxial film is formed at a growth temperature ranging from 1030 degrees C to less than 1100 degrees C (e.g. as disclosed in ¶ [0162] of Narushima).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/497,869 (corresponding to US PG Pub 2020/0027727 A1) in view of Udagawa et al. (US 2003/0162371 A1, prior art of record). Claims 1 and 2 of copending Application No. 16/497,869 claim all of the limitations, or obvious variants, of claims 2 and 3 of the current application, but are silent with respect to disclosing evaluating in advance the relationship between the inclination angle and the hillock defect density, and in accordance with the evaluation results, preparing the silicon wafer having the hillock defect density is equal to or less than 1/cm2. 
Umeno discloses evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer (e.g. as discussed in the abstract, claim 1, ¶ [0014], ¶ [0020], [0021], [0025], [0026] and [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 2 of copending Application No. 16/497,869 to include evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to 
Udagawa discloses an silicon wafer having at most 1/cm2 of a density of a hillock defect generated thereon (e.g. ¶ [0052] discloses that there were no hillock defects formed on the single-crystal silicon wafer 101 after forming the subsequent epitaxial layer, and therefore meets the claimed limitation of having at most 1/cm2 of a density of hillock defects generated thereon. See also ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 2 of copending Application No. 16/497,869 such that the hillock defect density equal to or less than 1/cm2  since Udagawa discloses forming a single crystal silicon wafer such that the 2. One would have been motivated to have the hillock defect density equal to or less than 1/cm2 in order to reduce internal defects, thereby enhancing electrical and structural characteristics of the wafer.
Further, regarding the overlap of ranges of the angle between [100] axis and the axis perpendicular to the main surface, has been held that discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05
Also, regarding the limitations of claim 2 of the current application reciting “in accordance with a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a hillock defect density of the epitaxial silicon wafer, the inclination angle and the hillock defect density being evaluated in advance for each electrical resistivity of the silicon wafer”, claims 1 and 2 of copending Application No. 16/497,869 in view of Udagawa render obvious these limitations, since claims 1 and 2 of copending Application No. 16/497,869 disclose measuring the inclination angle and electrical resistivity of the silicon wafer (e.g. inherent to having the claimed values) and Udagawa discloses the wafer is evaluated for hillock defects (Udagawa in ¶ [0052]). These combined steps may be considered to be an evaluation in “advance” of any further processing steps. Furthermore, it is held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F2d 975, 5 USPQ 230 (CCPA 1930). MPEP 2144.04.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. At present, the prior art of Narushima et al. (WO 2014/175120 A1, with English translation corresponding to US 2016/0102418 A1, both prior art of record) in view of Umeno et al. (JP 2004-091234 A, prior art of record, see IDS filed November 30, 2020, and the supplied English machine translation) and Udagawa et al. (US 2003/0162371 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 2 to recite “preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is equal to or more than 1.0 m*cm, or preparing the silicon wafer having the inclination angle ranging from 0°30’ to 0°55' in a case where the electrical resistivity is less than 1.0 m*cm”, and argue that the prior art of Umeno does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Umeno discloses in ¶ [0014] evaluating in advance the semiconductor wafer and the relationship between the defect density and the inclination angle. Further, ¶ [0020], [0025] and [0031] discloses various resistivities in relation to the inclination angles. In particular, Umeno discloses in ¶ [0020] preparing the sili8con wafer having an inclination angle is 0.24° (i.e. less than 0°55”), whereby the electrical resistivity is 4 m*cm (i.e. more than 1.0 m*cm). Hence, Umeno teaches the limitation of preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is equal to or more than 1.0 m*cm. Since Umeno teaches one of the claimed options of preparing or” clause in the claimed limitation cited above), the Examiner submits Umeno teaches the newly amended claimed limitation cited above. Hence, the Examiner finds that Narushima in view of Umeno and Udagawa render obvious the claimed invention of claim 1.
Further, the Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT T HUBER/Primary Examiner, Art Unit 2892